ADAMS, District Judge.
This is an action which was brought by the owner and the master of the barge James T. Easton, against the steamboat Allan Joy, to recover damages caused to the barge and cargo of coal, by a collision between the barge and the steamboat, on the easterly side of Bridgeport harbor, on the 23rd day of December, 1901. The barge was at anchor, with two other barges, which had been brought into the harbor by the tug Gertrude, two days before. The steamboat was bound to her regular landing place in Bridgeport, above the place of collision.
The defence of the steamboat is, that the collision was caused by the negligence of those in charge of the barge, in allowing her to be anchored in the channel, where she was an obstruction to navigation; and the claimant of the Joy brought the Gertrude into the action by petition, alleging that she was also in fault in anchoring the barge in an improper place in the channel and in failing to move her to the customary anchorage ground in the harbor, which is on the westerly side of the channel.
*345The Gertrude answered, that the Easton and the other barges, were properly anchored to the eastward of the channel upon the fiats and out of the customary track of vessels bound in and out of Bridgeport and that the collision was caused by the fault of the Joy in running into the barge while she was aground, out of the channel.
It appears that the Gertrude had brought a flotilla of four barges, bound East, into Bridgeport foi; harbor, the 21st of December, and anchored them on the west bank of the channel, above the breakwater. While there, one of the barges, the Nassau, sank and extended 30 or 40 feet into the channel, which was about 200 feet wide. The next day the Gertrude took the other three barges about 40a feet up the channel and anchored them at a place on the east side where they subsequently went aground, in about ten feet of water, at low tide. The barges lay abreast, heading up the river, the Easton being the outside boat and near the channel at the bow and 15 or 20 feet away from it at the stern. Before the barges were moved, the Joy passed them, bound to New York. When returning on her regular trip, coming up the dredged channel outside of the Breakwater, she observed the barges but did not notice that any of them had been moved until she passed the Beacon, on the end of the Breakwater. Usually in passing the Beacon, the Joy starboarded her helm so as to change her course 4 or 5 points, to go up the channel. On. this occasion, owing to the wreck, she probably got too far to the eastward, in the narrow channel, and, in the starboarding, she swung her stern out of the channel and into the shoal water on the east side of the channel, where it “smelt” the bottom, causing loss of steerage way and a deviation from her regular course, with the result of bringing her bow, with considerable force, against the port side of the Easton, about a third of the way from the bow, knocking a hole in the side which caused her to sink.
Upon this conclusion as to the facts, reached from conflicting testimony, it seems clear that the Joy was in fault for the collision. No-doubt navigation was made difficult for her by the sinking of the Nassau in the channel but she could have avoided any danger of collision with the Easton by the exercise of sufficient care.
I do not find from the evidence that there is any particular anchorage ground in Bridgeport harbor, which vessels are obliged to seek. The western side of the channel is the one usually resorted to but it is for purposes of convenience rather than from the performance of any duty on the part of vessels desiring to anchor.
Decree for the libellants against the Joy. The petition against the Gertrude is dismissed.